 1 MIKAL J. CONDON (CABN 229208)
   CHRISTOPHER J. CARLBERG (CABN 269242)
 2 NOLAN J. MAYTHER (CABN 319471)
   Trial Attorneys
 3 U.S. Department of Justice
   Antitrust Division
 4 450 Golden Gate Avenue, Rm. 10-0101
   San Francisco, CA 94102-3478
 5 Telephone: (415) 934-5300
   Fax: (415) 934-5399
 6 Email: Nolan.Mayther@usdoj.gov

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          2:17-CR-00188-GEB
11
                                                        United States’ Unopposed Application for an Order
12   v.                                                 Authorizing Disclosure of Taxpayer Return
                                                        Information; and for Protective Order
13   KENNETH KEYES and
     LEROY WEBER,
14
     Defendants.
15

16

17

18

19          The United States of America respectfully moves the Court for an order allowing the government
20 to make disclosure of taxpayer returns and return information under 26 U.S.C. § 6103(i)(4)(A)(ii), in

21 order for the government to comply with its obligations pursuant to 18 U.S.C. § 3500, Rule 16 of the

22 Federal Rules of Criminal Procedure, and Brady v. Maryland and its progeny. The United States further

23 moves the Court to enter a protective order. As grounds for this application, the government states as

24 follows:

25          1.     On October 19, 2017, a federal grand jury in the Eastern District of California returned a
26 one-count Indictment alleging that defendants Kenneth Keyes and Leroy Weber conspired to defraud the

27 United States in violation of 18 U.S.C. § 371.

28 ///

     APPLICATION FOR DISCLOSURE ORDER AND FOR PROTECTIVE ORDER                                        1
 1          2.       On June 1, 2018, the United States applied for an ex parte order directing the Internal

 2 Revenue Service to disclose the tax returns and return information of defendant Kenneth Keyes under 26

 3 U.S.C. § 6103(i)(1) for the 2008-2014 tax years. (Dkt. No. 25.) Specifically, 26 U.S.C.

 4 § 6103(i)(1)(A)(i) authorizes disclosure of returns and return information for use in federal proceedings

 5 pertaining to “the enforcement of a specifically designated Federal criminal statute (not involving tax

 6 administration) to which the United States or such agency is or may be a party. . . .” The Court issued

 7 the order on June 4, 2018. (Dkt. No. 26.)

 8          3.      Pursuant to the order, the Internal Revenue Service disclosed defendant Ken Keyes’s

 9 “returns” and “return information” as defined by 26 U.S.C. § 6103(b)(1) and (2) for the taxable periods

10 2008-2014.

11          4.      Sections 6103(b)(1) and 6103(b)(2) define “return” and “return information” to include,

12 inter alia, all tax and information returns filed pursuant to Title 26 and any information regarding a

13 taxpayer’s identity, the nature and source of a taxpayer’s income and expenses, tax liability, tax

14 deficiency, tax payments, and “any other data, received by, recorded by, prepared by, furnished to, or

15 collected by” the Secretary of the Treasury.

16          5.      Returns and return information under Section 6103(b) may be disclosed in a “judicial or

17 administrative proceeding pertaining to the enforcement of a specifically designated Federal criminal

18 statute . . . to the extent required by an order of the court pursuant to section 3500 of title 18, United

19 States Code, or rule 16 of the Federal Rules of Criminal Procedure.” 26 U.S.C. § 6103(i)(4)(A)(ii).

20          6.      This proceeding constitutes a “judicial or administrative proceeding pertaining to the

21 enforcement of a specifically designated Federal criminal statute” under 26 U.S.C. § 6103(i)(4)(A)

22 because the United States is seeking to enforce a criminal statute, 18 U.S.C. § 371 (conspiracy to

23 defraud the United States). The “returns” and “return information” are subject to disclosure in this

24 proceeding under Rule 16 because they may be material for preparing a defense and the government

25 intends to use them in its case-in-chief at trial. See Fed. R. Crim. P. 16(a)(1)(E).

26          7.      The government now seeks to disclose to defendants “returns” and “return information,”

27 including 1040 forms, W-2s, and taxpayer transcripts, to satisfy the government’s obligations under

28 Rule 16 of the Federal Rules of Criminal Procedure.

     APPLICATION FOR DISCLOSURE ORDER AND FOR PROTECTIVE ORDER                                            2
 1          8.      The government intends to produce this material in discovery to defendants. All

 2 materials that the government produces to the defense are solely for the use of defendants, their

 3 attorneys, or other individuals or entities acting within the attorney-client relationship to prepare for

 4 trial in this case. The government seeks a protective order to prevent the unauthorized

 5 dissemination, distribution, or use of the tax returns or return information of others.

 6

 7 The United States hereby respectfully moves this Court for an Order:

 8          1.      Authorizing the disclosure pursuant to 26 U.S.C. § 6103(i)(4)(A)(ii), and Rule 16 of the

 9 Federal Rules of Criminal Procedure, of the “returns” and “return information” disclosed by the Internal

10 Revenue Service pursuant to the Court’s June 4, 2018 order; and

11          2       Prohibiting, pursuant to Rule 16(d)(1) of the Federal Rules of Criminal Procedure, the

12 unauthorized dissemination of any personal or financial information of others disclosed by the

13 government in connection with this matter.

14 Dated: February 26, 2019.

15

16                                                         Respectfully submitted,

17
                                                           /s/ Nolan J. Mayther______________
18                                                         MIKAL J. CONDON
                                                           CHRISTOPHER J. CARLBERG
19
                                                           NOLAN J. MAYTHER
20                                                         Trial Attorneys
                                                           United States Department of Justice
21                                                         Antitrust Division
22

23

24

25

26

27

28

     APPLICATION FOR DISCLOSURE ORDER AND FOR PROTECTIVE ORDER                                           3
 1 MIKAL J. CONDON (CABN 229208)
   CHRISTOPHER J. CARLBERG (CABN 269242)
 2 NOLAN J. MAYTHER (CABN 319471)
   Trial Attorneys
 3 U.S. Department of Justice
   Antitrust Division
 4 450 Golden Gate Avenue, Rm. 10-0101
   San Francisco, CA 94102-3478
 5 Telephone: (415) 934-5300
   Fax: (415) 934-5399
 6 Email: Nolan.Mayther@usdoj.gov

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          2:17-CR-00188-GEB

11                                                      Order Authorizing Disclosure of Taxpayer Return
     v.                                                 Information; and [Proposed] Protective Order
12
     KENNETH KEYES, and
13   LEROY WEBER,

14   Defendants.

15

16

17

18                                                  ORDER
19          Upon motion of the government and for good cause shown, IT IS HEREBY ORDERED that:
20          1.     The government, pursuant to Title 26, U.S.C. § 6103(i)(4)(A), may disclose to defendants
21 Kenneth Keyes, Leroy Weber, and their attorneys, defendant Kenneth Keyes’s “returns” and “return

22 information” from the taxable years 2008 to 2014 in order to satisfy its obligations pursuant to Rule 16

23 of the Federal Rules of Criminal Procedure, 18 U.S.C. § 3500, and Brady v. Maryland and its progeny.

24 For purposes of this Order, “return” and “return information” shall be defined as set forth in Section

25 6103.

26 ///

27 ///

28 ///

     DISCLOSURE ORDER AND PROTECTIVE ORDER                              1
 1 IT IS FURTHER ORDERED that:

 2          3.      Defendants Kenneth Keyes, Leroy Weber, and their attorneys, and all other individuals or

 3 entities assisting defendants who receive materials in connection with this case are prohibited from

 4 directly or indirectly providing access to, or otherwise disclosing “returns” or “return information” as

 5 defined in Section 6103. Authorized use of returns and return information related to the defense of this

 6 criminal case shall include showing and discussing such materials with government and defense

 7 witnesses. Defendants and their attorneys are to use the returns and return information produced to them

 8 pursuant to this Order only for the specific purpose of preparing or presenting a defense in this matter

 9 unless specifically authorized by the Court.

10          4.      Defendants Kenneth Keyes, Leroy Weber, and their attorneys, and all other individuals or

11 entities who receive returns or return information in connection with this case, shall maintain all returns

12 and return information in a manner consistent with the terms of this Order. Returns and return

13 information produced to the defense after entry of this Order shall be stored in a secure manner in boxes,

14 files, or folders marked “UNDER PROTECTIVE ORDER - DO NOT DISCLOSE.” Electronic

15 materials containing protected information produced to the defense and printouts obtained from such

16 electronic materials shall be handled in the same matter.

17          5.      Defendants Kenneth Keyes and Leroy Weber, and their attorneys are required to give a

18 copy of this Order to all individuals or entities engaged or consulted by the defense in preparation for

19 trial in this case. A violation of this Order by defendants Kenneth Keyes, Leroy Weber, and their

20 attorneys, or others may result in contempt of court proceedings or other civil or criminal sanctions.

21          6.      Within 90 days of the conclusion of this case, including all related appeals, all documents

22 containing returns or return information produced pursuant to this Order, and all copies thereof (other

23 than exhibits of the Court), shall be returned to the Antitrust Division of the United States Department of

24 Justice. Alternatively, defendants Kenneth Keyes, Leroy Weber, and their attorneys may inform the

25 Antitrust Division in writing that all such copies have been destroyed.

26 ///

27 ///

28 ///

     DISCLOSURE ORDER AND PROTECTIVE ORDER                               2
 1        7.      The provisions of this Order shall not terminate at the conclusion of this criminal

 2 prosecution.

 3        IT IS SO ORDERED.

 4 Dated: February 26, 2019

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DISCLOSURE ORDER AND PROTECTIVE ORDER                             3
